RAWLS, Chief Judge
(dissents).
I dissent. The record is uncontradicted that appellant was committed to the mental institution upon motion of the state. Florida Statute 917.16 is explicit in stating that when a defendant is committed to a mental institution pursuant to Chapter 917 upon motion of the state, he is not denied his right to receive a speedy trial. The statute is equally clear in specifically stating that only if a defendant requests that the provisions of Chapter 917 be invoked shall there be a waiver of “these rights”. The “waiver” referred to by the majority is by the plain language of the statute applicable only if the defendant invokes the provision of Chapter 917. While the subject statute may well, as characterized by the trial judge, be “ . . . a dumb law . ”, nevertheless, it is a law and it is our duty to abide by it as written.